Citation Nr: 0610654	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  97-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION


The veteran served on active duty from March 1986 to June 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran does not have chronic asthma.


CONCLUSION OF LAW

Chronic asthma was neither incurred in nor aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the appellant's claim was initially 
adjudicated long before the enactment of the VCAA.  Notice 
required by the VCAA and the implementing regulation was 
provided in letters dated in June 2002 and April 2004.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in her 
possession, it has informed her of the evidence that would be 
pertinent and requested her to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
asthma.  Consequently, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying her of the 
evidence pertinent to those elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, she was afforded VA examinations in September 
and October 1996.  The Board notes that the veteran failed to 
report for a scheduled VA examination in September 1997.  
Following a remand from the Board in August 2003 to afford 
the veteran another opportunity to report for an examination, 
she was scheduled for examinations in May and June 2005.  The 
veteran was informed of the examinations by letter dated in 
April 2005; however, she again failed to report for the 
examinations.  The appellant has not offered any explanation 
for her failure to report, nor has she indicated that she 
would appear for an examination if one were to be 
rescheduled.  The duty to assist is a two-way street.  If an 
appellant wishes help, he or she cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that the veteran's representative submitted a 
recent written brief presentation in March 2006 asserting 
that that the veteran was "not able to avail herself of the 
opportunity to undergo these exams."  In particular, it was 
asserted that the veteran suffered from low self esteem 
associated with "disfiguring surgery" and that her failure 
to cooperate was a manifestation of a restrictive psychiatric 
profile.  This appears to be no more than speculation on the 
representative's part.  
The Board has reviewed VA outpatient treatment records dated 
in 2005 and found nothing to suggest that the veteran had a 
psychiatric disorder that would prohibit her from reporting 
for the requested examinations.  On the contrary, treatment 
records in January, February, and July 2005 are negative for 
complaints or treatment of a psychiatric nature.  Thus, the 
Board finds that the evidence does not show good cause for 
the veteran's failure to report for the requested 
examination.  

As the veteran failed to report for the requested 
examinations without good cause, the Board finds that VA has 
no further duty to assist her in this regard.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2005).  Pursuant to 38 C.F.R. § 
3.655 (2004), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Neither the veteran nor her representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  Therefore, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that she has a chronic asthma disability 
that was either incurred in or aggravated by her active 
military service.  In this regard, the Board notes that the 
veteran has provided conflicting information regarding the 
onset of the claimed disability.  During service, she 
reported a history of asthma since childhood as well as a 
family history of asthma.  She also reported developing 
asthma as a child during VA examination in October 1996.  
However, following the denial of her claim by the RO in 
December 1996, she gave a differing history reporting that 
her asthma was not manifested until her military service.  

In light of the conflicting statements regarding the onset of 
her asthma and to assist the veteran in the development of 
her claim, the Board remanded the case in 2003 for an 
examination and medical opinion to determine whether the 
veteran currently has chronic asthma that was either incurred 
during her active service or, if predating her service, was 
aggravated therein.  As noted previously, she failed to 
report for the scheduled examinations.  As a consequence of 
the veteran's failure to cooperate by reporting for the 
examinations, the Board is left with a record that provides 
no reasonable basis upon which to grant the veteran's claim. 

While the veteran's service medical records show treatment 
for asthma on several occasions, the preponderance of the 
evidence establishes that she does not have chronic asthma.  
While chronic bronchial asthma was noted during treatment in 
April 1991, subsequent Medical Evaluation Board examination 
in March 1996 was remarkable only for obesity.  Her only 
diagnosed disability at the time was chronic migraine 
headaches.  Asthma was only noted by history.  Similarly, the 
report of an October 1996 VA general medical examination 
notes that examination of her respiratory system was 
negative.  Similarly, chest X-ray was read as normal.  Asthma 
was diagnosed by history on this examination as well.  

While subsequent private medical records show treatment for 
asthma in November 1997, the treating health care provider 
provided no opinion as to an etiological link between her 
current complaints and her active military service.  
Moreover, there is no later medical evidence of asthma.

While the veteran may sincerely believe that she has chronic 
asthma disability related to her military service, as a lay 
person, she is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons discussed above, the Board must conclude that 
the preponderance of the evidence establishes that the 
veteran does not have chronic asthma.  Accordingly, service 
connection for this claimed disability is not warranted.   


ORDER

Service connection for chronic asthma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


